DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 08/25/2021, with respect to the 35 USC 103 rejections of claims 1 and 4-20 have been fully considered and are persuasive. In light of the Applicant’s arguments and amendments to the claims, the previous rejections made under 35 USC 103 have been withdrawn.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone call with attorney Catherine Voisinet on 01/25/2022 and in response to an interview held on 01/20/2022.
The application has been amended as follows:
(Currently Amended) A photoacoustic image generation apparatus, comprising: a laser unit;
an insertion needle at least a part of which is configured to be insertable into a subject and which has an optical fiber for guiding light emitted from the laser unit, a light emitting end surface of the optical fiber that emits light guided by the optical fiber, and a light absorption at  least one of a plurality of photoacoustic waves due to absorption of the light emitted from the light emitting end surface of the optical fiber, wherein the light emitted includes a number of a plurality of light emissions, and wherein the at least one photoacoustic wave generated corresponds to  at least one light emission of the plurality of light emissions;
a probe that detects a photoacoustic wave emitted from the insertion needle after at least a part of the insertion needle is inserted into the subject; and
a processor,
the processor configured to:
generate a photoacoustic image based on a plurality of detection signals of the at least one photoacoustic wave;
detect a position of a generation source of the at least one photoacoustic wave from the
photoacoustic image;
acquire a first signal value indicating an intensity of the at least one photoacoustic wave emitted from the generation source of the at least one photoacoustic wave;
acquire a second signal value, which indicates noise in the photoacoustic image, wherein the second signal value is acquired in a region away from the generation source of the at least one photoacoustic wave by a predetermined distance;
obtain a difference signal value of the generated photoacoustic image by dividing the first signal value by the second signal value, wherein the difference signal value is representative of a signal to noise (SN) ratio between the first signal value and the second signal value;
compare the SN ratio to a predetermined target range for the difference signal value, wherein the predetermined target range including a first threshold value and a second threshold value, wherein the first and second threshold values represent a lower limit and an upper limit of the predetermined target range, respectfully, and wherein the second threshold value is larger than the first threshold value;
control the number of light emissions of the plurality of light emissions and a light emission interval of the laser unit for one the generation of the photoacoustic image such that: 
when the obtained difference signal value is smaller than the first threshold value,  a current number of light emissions of the laser unit and make the light emission interval shorter than a current light emission interval of the laser unit, or
when the obtained difference signal value is larger than the second threshold value, make the number of light emissions of the plurality of light emissions smaller than the current number of light emissions of the laser unit and make the light emission interval longer than the current light emission interval of the laser unit; and
wherein the number of light emissions and the light emission interval of the laser unit are controlled so that the difference signal value falls within the predetermined target range to improve image quality of the generated photoacoustic image; and
generate the photoacoustic image by at least adding a number of the plurality of detection signals of the plurality of photoacoustic waves corresponding to the number of light emissions

(Currently Amended) A signal processing device, comprising:
	a receiving circuit that receives a detection signal of a photoacoustic wave emitted from an insertion  needle at least a part of which is inserted into a subject and which has an optical fiber for guiding light emitted from a laser unit, a light emitting end surface of the optical fiber that emits light guided by the optical fiber, and a light absorption member that generates at least one of a plurality of photoacoustic waves due to absorption of the light emitted from the light emitting end surface of the optical fiber, wherein the light emitted includes a number of a plurality of light emissions, and wherein the at least one photoacoustic wave generated corresponds to at least one light emission of the plurality of light emissions; and
a processor, wherein the processor is configured to:
generate a photoacoustic image based on a plurality of detection signals of the ;
detect a position of a generation source of the at least one photoacoustic wave from the photoacoustic image;
acquire a first signal value indicating an intensity of the at least one photoacoustic wave emitted from the generation source of the at least one photoacoustic wave;
acquire a second signal value, which indicates noise in the photoacoustic image, wherein the second signal value is acquired in a region away from the generation source of the at least one photoacoustic wave by a predetermined distance;
obtain a difference signal value by dividing the first signal value by the second signal value, wherein the difference signal value is representative of a signal to noise (SN) relative magnitude relationship between the first signal value and the second signal value;
compare the SN relative magnitude relationship to a predetermined target range for the difference signal value, wherein the predetermined target range including a first threshold value and a second threshold value, wherein the first and second threshold values represent a lower limit and an upper limit of the predetermined target range, respectfully, and wherein the second threshold value is larger than the first threshold value;
control the number of light emissions of the plurality of light emissions and a light emission interval of the laser unit for , such that:
when the obtained difference signal value is smaller than the first threshold value, of the plurality of light emissions a current number of light emissions of the laser unit and make the light emission interval shorter than a current light emission interval of the laser unit  
	when the obtained difference signal value is larger than the second threshold value, make the number of light emissions of the plurality of light emissions smaller than the current number of light emissions of the laser unit and make the light emission interval longer than the current light emission interval of the laser unit; 
wherein the number of light emissions and the light emission interval of the laser unit are controlled so that the difference signal value falls within the predetermined target range to improve image quality of the generated photoacoustic image; and
generate the photoacoustic image by at least adding a number of the plurality of detection signals of the plurality of photoacoustic waves corresponding to the number of light emissions

(Currently Amended) A photoacoustic image generation method, comprising:
receiving a detection signal of a photoacoustic wave emitted from an insertion needle having an optical fiber for guiding light emitted from a laser unit, a light emitting end surface of the optical fiber that emits light guided by the optical fiber, and a light absorption member that generates at  least one photoacoustic wave of a plurality of photoacoustic waves due to absorption of the light emitted from the light emitting end surface of the optical fiber, wherein the light emitted includes a number of a plurality of light emissions, and wherein the at least one photoacoustic wave generated corresponds to  at least one light emission of the plurality of light emissions;
generating a photoacoustic image based on a plurality of detection signals of the at least one photoacoustic wave; 
detecting a position of a generation source of the at least one photoacoustic wave from the photoacoustic image;
acquiring a first signal value indicating an intensity of the at least one photoacoustic wave emitted from the generation source of the at least one photoacoustic wave;
acquiring a second signal value, which indicates noise in the photoacoustic image, wherein the second signal value is acquired in a region away from the generation source of the at least one photoacoustic wave by a predetermined distance;
obtaining a difference signal value by dividing the first signal value by the second signal value, wherein the difference signal value is representative of a signal to noise (SN) relative magnitude relationship between the first signal value and the second signal value; 
comparing the SN relative magnitude relationship to a predetermined target range for the difference signal value, wherein the predetermined target range including a first threshold value and a second threshold value, wherein the first and second threshold values represent a lower limit and an upper limit of the predetermined target range, respectfully, and wherein the second threshold value is larger than the first threshold value; and 
providing a processor, the processor configured to control the number of light emissions of the plurality of light emissions and a light emission interval of the laser unit for the generation of the photoacoustic image , such that:  
when the obtained difference signal value is smaller than the first threshold value,  of the plurality of light emissions a current number of light emissions of the laser unit and make the light emission interval shorter than a current light emission interval of the laser unit 
when the obtained difference signal value is larger than the second threshold value, make the number of light emissions of the plurality of light emissions smaller than the current number of light emissions of the laser unit and make the light emission interval longer than the current light emission interval of the laser unit; 
wherein the number of light emissions and the light emission interval of the laser unit are controlled so that the difference signal value falls within the predetermined target range to improve image quality of the generated photoacoustic image; and
wherein, in generating the photoacoustic image, the photoacoustic image is generated by at least adding a number of the plurality of detection signals of the plurality of photoacoustic waves corresponding to the number of light emissions


	Claim 3 has been canceled and their subject matter has been incorporated into the independent claims.
Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, solely or in combination, fails to disclose following patentable limitations of the applicant claim and disclosed invention:
A photoacoustic image generation apparatus including a processor, method performed by the processor, and signal processing device comprising a processor which is configured to acquire a first signal value indicating an intensity of the at least one photoacoustic wave emitted from the generation source of the at least one photoacoustic wave, and then acquire a second signal  larger than 
Therefore, the photoacoustic image generation apparatus, the signal processing device, and the photoacoustic image generation method of the preset invention, through the improvement of the SN ratio in a photoacoustic image provided by the invention, is able to improve the image quality of a photoacoustic image without reducing the number of photoacoustic images generated per unit time, making it possible to check the position of an insert located in a position deep within the tissue of the patient, such as a needle, catheter or a guide wire, using the photoacoustic image of improved image quality.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY J SHAFQAT/Examiner, Art Unit 3793 

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793